993 F.2d 882
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.The DIAL CORPORATION, a Delaware corporation, Plaintiff-Appellant,v.CARSON METAL PROCESSING COMPANY, INC., a Californiacorporation, and M.G. Skinner & Associates,Defendants-Appellees.
No. 91-56326.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 5, 1993.Decided May 7, 1993.

Before:  D.W. Nelson, Wiggins, and Leavy, Circuit Judges.

ORDER

1
This appeal is DISMISSED for lack of jurisdiction.   Neither appellant, The Dial Corporation, nor its assignee, Federico Sayre, is aggrieved by the district court's order granting appellee M.G. Skinner & Associates' request for indemnity against appellee Carson Metal Processing Company and Sayre, as Carson's assignee, under Cal.Corp.Code § 317.   Neither Dial nor Sayre, as Dial's assignee, has standing to pursue this appeal.   See Cal.Civ.Proc.Code § 902 (West 1980);   Life v. County of Los Angeles, 218 Cal.App.3d 1287, 1292 n. 3, 267 Cal.Rptr. 557 (1990), rev. denied, 227 Cal.App.3d 894, 278 Cal.Rptr. 196 (1991).   The request for attorney's fees on appeal pursuant to Cal.Corp.Code § 317(d) made by appellee M.G. Skinner & Associates is DENIED.